Name: Commission Regulation (EC) No 979/2004 of 14 May 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  European construction;  international affairs;  trade
 Date Published: nan

 15.5.2004 EN Official Journal of the European Union L 180/9 COMMISSION REGULATION (EC) No 979/2004 of 14 May 2004 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists the natural and legal persons, public bodies, corporations, agencies and entities of the previous government of Iraq covered by the freezing of funds and economic resources under that Regulation. (2) On 26 April 2004, the Sanctions Committee of the UN Security Council decided to amend the list of natural and legal persons, public bodies, corporations, agencies and entities of the previous government of Iraq, to whom the freezing of funds and economic resources should apply. Therefore, Annex III should be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Commission Regulation (EC) No 924/2004 (OJ L 163, 30.4.2004, p. 100). ANNEX Annex III to Regulation (EC) No 1210/2003 is amended as follows: 1. The following public bodies, corporations, agencies, legal persons, bodies and entities are added: 1. AGRICULTURAL NATIONAL ESTABLISHMENT IN ABU-GREIB. Address: Baghdad International Airport, General Street, Baghdad, Iraq. 2. AL-ARABI TRADING COMPANY. Addresses: (a) Hai Babil, Lane 11, District 929, Baghdad, Iraq; (b) Hai Al-Wahda, Lane 15, Area 902, Office 10, Baghdad, Iraq, (c) P.O. Box 2337, Alwiyah, Baghdad, Iraq. 3. AL-BASHAIR TRADING COMPANY, LTD (alias AL-BASHAER TRADING COMPANY, LTD, (b) AL-BASHIR TRADING COMPANY, LTD, (c) AL-BASHA'IR TRADING COMPANY, LTD, (d) AL-BASHAAIR TRADING COMPANY, LTD, (e) AL-BUSHAIR TRADING COMPANY, LTD). Address: Sadoon St, Al-Ani Building, first floor, Baghdad, Iraq. 4. AL HASSAKA SPINNING PROJECT. Address: P.O. Box 46, Al Hassaka Al Azizeh, Iraq. 5. AL-HILAL INDUSTRIAL COMPANY. Address: P.O. Box 2147, Alwiya, Al-Za'Faraniya, Baghdad, Iraq. 6. AL-HUDA STATE COMPANY FOR RELIGIOUS TOURISM (alias (a) AL-HUDA FOR RELIGIOUS TOURISM COMPANY, (b) AL-HODA STATE COMPANY FOR RELIGIOUS TOURISM, (c) AL-HODA FOR RELIGIOUS TOURISM COMPANY). Address: Iraq. 7. AL WASEL AND BABEL GENERAL TRADING LLC. Addresses: (a) Ibrahim Saeed Lootah Building, Al Ramool Street, P.O. Box 10631, Dubai, United Arab Emirates; (b) 638, Rashidiya, Dubai, United Arab Emirates; (c) Lootah Building, Airport Road, near Aviation Club, Rashidya, Dubai, United Arab Emirates; (d) Villa in the Harasiyah area, Baghdad, Iraq. 8. AMANAT AL-ASIMA. Address: P.O. Box 11151, Masarif, near Baghdad Muhafadha, Al-Kishia, Baghdad, Iraq. 9. ANIMAL HEALTH DEPARTMENT. Address: P.O. Box 22055, Al-Shaikh Omar Street, Baghdad, Iraq. 10. ARAB IRAQI COMPANY FOR LIVESTOCK DEVELOPMENT. Address: P.O. Box 29041, Baghdad, Iraq. 11. ARAB WOOD MANUFACTURING COMPANY. Address: P.O. Box 293, Ninevah, Ninevah, Iraq. 12. ATH THAWRA HOUSE FOR PRESS AND PUBLISHING. Address: P.O. Box 2009, Uqba Bin Nafia Square, Baghdad, Iraq. 13. AUTOMOBILE STATE ENTERPRISE. Address: Near Andulus Square, off Nidal Street, P.O. Box 3270, Baghdad, Iraq. 14. AVIATRANS ANSTALT (alias AVIATRANS ESTABLISHMENT). Address: Ruggell, Liechtenstein. 15. BABYLON PROJECT. Address: Hashmiya District, Babylon, Iraq. 16. BAGHDAD MUNICIPALITY. Address: Khulafa Street, Khulafa Square, Baghdad, Iraq. 17. BAGHDAD STOCK EXCHANGE. Address: The White Palace, Al Nidhal Street, P.O. Box 5157, Baghdad, Iraq. 18. CENTRAL PETROLEUM ENTERPRISE. Address: P.O. Box 5271, Khulafa Street, Khuilani Square, Baghdad, Iraq. 19. CHEMICAL, PETROCHEMICAL, MECHANICAL AND METALURICAL TRAINING CENTRE. Address: P.O. Box 274, Ashar, Basrah, Iraq. 20. DIRECTORATE-GENERAL OF BAGHDAD ELECTRICITY DISTRIBUTION. Address: P.O. Box 24042, Al-Jumhuriya Street, Building 66, Baghdad, Iraq. 21. DIRECTORATE-GENERAL OF CONTRACTS AND PURCHASING. Address: P.O. Box 552, Baghdad, Iraq. 22. DIRECTORATE-GENERAL OF GENERATION AND TRANSMISSION OF ELECTRICITY. Address: P.O. Box 1058, Al-Masbah, Building 4/356, Baghdad, Iraq. 23. DIRECTORATE GENERAL OF GEOLOGICAL SURVEY AND MINERAL INVESTIGATION. Address: P.O. Box 986, Alwiya, Al Sadoon Park Area, Baghdad, Iraq. 24. DIRECTORATE-GENERAL OF GOVERNORATE ELECTRICITY DISTRIBUTION. Address: P.O. Box 20107, New Baghdad Aqaba Bin Nafii Square, Baghdad, Iraq. 25. DIRECTORATE-GENERAL OF MEDICAL SUPPLIES (alias DIRECTORATE-GENERAL OF MEDICAL APPLIANCES). Addresses: (a) P.O. Box 17041, Baghdad, Iraq; (b) P.O. Box 17014, Al-Hurriya, Baghdad, Iraq. 26. DIRECTORATE-GENERAL OF MINOR PROJECTS AND RURAL ELECTRIFICATION. Address: P.O. Box 788, Al-Karradah Al-Sharkiya, Arasat Al-Hindiya no. 81, Building No 137/327, Baghdad, Iraq. 27. DIRECTORATE OF TRAINING CENTRE FOR IRON AND STEEL. Address: P.O. Box 421, Basrah Khor Al-Zubair, Basrah, Iraq. 28. DIRECTORATE OF TRANSFORMERS PROJECT. Address: P.O. Box 21, Baquba, Diala, Iraq. 29. DIWANIYA STATE COTTON TEXTILE COMPANY (alias DIWANIYA COTTON STATE COMPANY). Addresses: (a) P.O. Box 79, Diwaniya, Qadisiya, Iraq; (b) P.O. Box 15, Diwaniyah, Iraq. 30. ELECTRONIC INDUSTRIAL COMPANY. Address: P.O. Box 11359, Za'afaraniya, Baghdad, Iraq. 31. FACTORY OF MANUFACTURING SPARE PARTS FOR AGRICULTURAL MACHINERY. Address: Karh - Otaefia, near Steel Bridge, Baghdad, Iraq. 32. FINE TEXTILE STATE COMPANY. Address: P.O. Box 2, Hilla, Iraq. 33. GENERAL AGRICULTURAL ESTABLISHMENT IN DALMAG. Address: Ahrar, Kut, Iraq. 34. GENERAL AGRICULTURAL ORGANISATION IN KHALIS. Address: P.O. Box 564, Al-Khalis, Diala Muhafadha, Al-Khalis, Iraq. 35. GENERAL ESTABLISHMENT FOR AGRICULTURAL ORGANISATIONS. Address: P.O. Box 21015, Battawin, Baghdad, Iraq. 36. GENERAL ESTABLISHMENT FOR BAKERIES AND OVENS (alias GENERAL ESTABLISHMENT OF BAKERIES AND OVENS). Addresses: (a) Al Nidhal Street, near Saddoun Park, P.O. Box 109, Baghdad, Iraq; (b) Milla, Iraq; (c) Basrah, Iraq; (d) Kerbala, Iraq; (e) Diwaniya, Iraq; (f) Najaf, Iraq; (g) Mosul, Iraq; (h) Arbil, Iraq; (i) Kirkuk, Iraq; (j) Nasiriya, Iraq; (j) Samawa, Iraq; (k) Baquba, Iraq; (m) Amara, Iraq; (n) Sulaimaniya, Iraq; (o) Dohuk, Iraq. 37. GENERAL ESTABLISHMENT FOR DESIGNS AND RESEARCH. Address: P.O. Box 6061, Aamiriya, 7 Nisan, Aamiriya, Iraq. 38. GENERAL ESTABLISHMENT FOR FLOUR MILLS (alias STATE ENTERPRISE OF FLOUR MILLS). Addresses: (a) P.O. Box 170, entrance to Hurriyah City, Baghdad, Iraq; (b) P.O. Box 17011, entrance of Huriah City, Baghdad, Iraq. 39. GENERAL ESTABLISHMENT FOR GRAIN TRADING (alias (a) GRAIN BOARD OF IRAQ; (b) STATE ORGANISATION OF GRAIN). Addresses: (a) P.O. Box 329, Bab Al Mouadham-Midan, Baghdad, Iraq; (b) P.O. Box 2261, Allque, Irkheta, Karada Al-Shakira, Baghdad, Iraq. 40. GENERAL ESTABLISHMENT FOR HOSPITALITY AFFAIRS. Address: P.O. Box 240, Hay Al-Wihda, Al-Wathik Square, Baghdad, Iraq. 41. GENERAL ESTABLISHMENT FOR MAIN OUT PALL DRAIN. Address: P.O. Box 113, Nassiriyah, Iraq. 42. GENERAL ESTABLISHMENT FOR STATE FARMS. Address: P.O. Box 21035, General Ramadi Street, entrance of Agaruf Street, Baghdad, Iraq. 43. GENERAL ESTABLISHMENT FOR THARTHAR PROJECT. Address: P.O. Box 21, Fallouja, Iraq. 44. GENERAL ESTABLISHMENT FOR TRANSPORT OF GENERAL CARGO (alias STATE ENTERPRISE FOR GENERAL CARGO TRANSPORT). Addresses: (a) A H Al Baghdadi Building, Jumhouriya St., near Khullani Square, P.O. Box 5745, Baghdad, Iraq; (b) P.O. Box 5745, Al Jumhurya, Building no. 33, Baghdad, Iraq. 45. GENERAL ESTABLISHMENT FOR TRAVEL AND TOURIST SERVICES. Address: P.O. Box 10028, Karrada, No. 19, Hay Al-Wadha, Mahala (904), Baghdad, Iraq. 46. GENERAL ESTABLISHMENT FOR WOOLLEN TEXTILE (alias WOOLLEN TEXTILE STATE COMPANY). Address: P.O. Box 9114, Khadhumiya, Baghdad, Iraq. 47. GENERAL ORGANISATION FOR AGRICULTURAL PRODUCE TRADING. Address: P.O. Box 1033, Al-Tahreer Square, South Gate, Baghdad, Iraq. 48. IDLEB COMPANY FOR SPINNING. Address: P.O. Box 9, Idleb, Iraq 49. IDRISI CENTRE FOR ENGINEERING CONSULTANCY (ICEC). Address: Museum Square, Karkh, P.O. Box 14077, Baghdad, Iraq. 50. INDUSTRIAL COMPLEX  DIALA. Address: P.O. Box 7, Baquba, Diala, Iraq. 51. INDUSTRIAL COMPLEX IN BAQUBA. Address: Khan Al Pasha Building, Samawal Street, P.O. Box 5819, Baghdad, Iraq. 52. IRAQI BICYCLES & METAL TUBINGS COMPANY. Address: P.O. Box 1176 Al-Mahmoudya, Al-Mamoudya, Baghdad, Iraq. 53. IRAQI BROADCASTING AND TELEVISION ESTABLISHMENT. Address: Broadcasting & TV Building, Salihiya, Karkh, Baghdad, Iraq. 54. IRAQI CEMENT STATE ENTERPRISE. Address: Muaskar Al Rashid Street, P.O. Box 2050, Alwiyah, Baghdad, Iraq. 55. IRAQI COMPANY FOR CARTON MANUFACTURIES. Address: P.O. Box 29029, Za'Faraniya, Baghdad, Iraq. 56. IRAQI FAIRS ADMINISTRATION. Address: Baghdad International Fair, Al Mansour, P.O. Box 6188, Baghdad, Iraq. 57. IRAQI LIFE INSURANCE COMPANY. Addresses: (a) Aqaba Bin Nafie Square, P.O. Box 989, Baghdad, Iraq; (b) P.O. Box 989, Karradah Al Sharkiya, Baghdad, Iraq. 58. IRAQI NATIONAL OIL COMPANY (INOC), including its subsidiaries and associated companies: CENTRAL PETROLEUM ESTABLISHMENT; NORTHERN PETROLEUM ORGANISATION; SOUTHERN PETROLEUM ORGANISATION; STATE ESTABLISHMENT FOR EXPLORATION OF OIL AND GAS; GAS AND STATE ESTABLISHMENT OF OIL TANKERS. Addresses: (a) Jumhuriya Street, Khullani Square, P.O. Box, 476, Baghdad, Iraq; (b) P.O. Box 1, Kirkuk, Iraq; (c) P.O. Box 240, Basrah, Iraq. 59. IRAQI NEWS AGENCY. Address: 28 Nissan Complex, Al Salihiya, Baghdad, Iraq. 60. IRAQI OIL TANKERS COMPANY (alias IRAQI OIL TANKERS ENTERPRISE). Address: P.O. Box 37, Basrah, Iraq. 61. IRAQI REFRESHMENT COMPANY. Address: P.O. Box 2339, Alwiyah, Za'Faraniya, Industrial Area, Baghdad, Iraq. 62. IRAQI STATE ENTERPRISE FOR FOODSTUFFS TRADING, Address: P.O. Box 548, Baghdad, Iraq. 63. IRAQI STATE EXPORT ORGANISATION. Address: P.O. Box 5670, Sadoon Street, Baghdad, Iraq. 64. IRAQI STATE IMPORT ORGANISATION (alias IRAQI STATE ORGANISATION OF IMPORTS). Address: P.O. Box 5642, Al Masbah, Hay Babile Area, 29 Street 16 Building no. 5, Baghdad, Iraq. 65 IRAQI TEXTILE STATE ESTABLISHMENT (alias IRAQI STATE TEXTILE COMPANY). Address: Al Nawab Street, Khadhumiya, P.O. Box 9106, Baghdad, Iraq. 66. IRAQI TOBACCO STATE ESTABLISHMENT (alias IRAQI TOBACCO STATE ENTERPRISE). Addresses: (a) Karrada Al Sharkiya, Nadhimiya, P.O. Box 10026, Baghdad, Iraq; (b) P.O. Box 10026, Jumhuriya Street, Khallani Square, Baghdad, Iraq. 67. IRAQI TRADING STATE COMPANY (alias IRAQI TRADING STATE ESTABLISHMENT). Address: P.O. Box 17, Al Masbah, Baghdad, Iraq. 68. KUT COTTON TEXTILE STATE COMPANY (alias (a) TRAINING CENTRE FOR TEXTILE INDUSTRIES/KUT, (b) KUT INDUSTRIAL COMPANY). Addresses: (a) P.O. Box 25, Kut, Iraq; Kut Opp, Al-Zahra Town, Iraq; (b) P.O. Box 5613, South Gate, Kut, Iraq. 69. LIGHT INDUSTRIES COMPANY. Address: P.O. Box 164 Baghdad, Za'Afaraniya, Baghdad, Iraq. 70. LOGARCHEO S.A. (alias LOGARCHEO AG). Address: Chemin du Carmel, 1661 Le Paquier-Montbarry, Switzerland. Other information: Federal No: CH-2 17-0-431-423-3 (Switzerland). 71. MAYSAN SUGAR STATE ENTERPRISE. Addresses: (a) P.O. Box 9, Amara, Maysan, Iraq; (b) P.O. Box 3028, Maysan, Iraq. 72. MECHANICAL TRAINING CENTRE/NASSIRIYA. Address: P.O. Box 65, Nassiriyah, Nassiriyah, Iraq. 73. MEDICAL CITY ESTABLISHMENT. Address: Baghdad, Iraq. 74. MIDCO FINANCIAL, S.A. (alias MIDCO FINANCE, S.A.). Other information: Federal No. CH-660-0-469-982-0 (Switzerland). 75. MINISTRY OF OIL (IRAQ). Address: P.O. Box 6178, Baghdad, Iraq. 76. MINISTRY OF YOUTH, DIRECTORATE-GENERAL OF PLANNING AND FOLLOW UP, IMPORT SECTION. Address: P.O. Box 19055, Palestine Street, near Al-Shaab Stadium, Baghdad, Iraq. 77. MISHRAQ SULPHUR STATE ENTERPRISE. Address: P.O. Box 54, Al Ishraq-Ninawa, Mosul, Iraq. 78. MODERN PAINT INDUSTRIES COMPANY. Address: P.O. Box 2436, Alwiya, Baghdad, Iraq. 79. MONTANA MANAGEMENT, INC. Address: Panama. 80. MOSUL BUILDING MATERIALS STATE COMPANY. Address: P.O. Box 13, Mosul, Iraq. 81. MOSUL STATE COMPANY FOR TEXTILE. Address: P.O. Box 18, Mosul, Iraq. 82. MOSUL SUGAR STATE COMPANY (alias MOSUL SUGAR STATE ENTERPRISE). Address: P.O. Box 42, Gizlany Street, Mosul, Iraq. 83. NAHRAWAN AGRICULTURAL ESTABLISHMENT. Address: P.O. Box 20195, New Baghdad, Nahrawan, Baghdad, Iraq. 84. NASSIRITYAH THERMAL POWER STATION. Address: P.O. Box 31, Nassiriyah, Iraq. 85. NATIONAL CENTRE FOR ENGINEERING AND ARCHITECTURAL CONSULTANCY. Address: Rashid Street, P.O. Box 11387, Baghdad, Iraq. 86. NATIONAL CHEMICAL AND PLASTIC COMPANY. Address: P.O. Box 2302, Alwiya/Baghdad Za'afaraniya, Baghdad, Iraq. 87. NATIONAL COMPANY FOR FOOD INDUSTRIES. Address: P.O. Box 3210 Baghdad, Za'faraniya, Baghdad, Iraq. 88. NATIONAL COMPUTER CENTRE. Address: P.O. Box 3267, Saadoun Nafoora Square, Baghdad, Iraq. 89. NATIONAL ENTERPRISE FOR EQUIPMENT MARKETING AND MAINTENANCE. Address: P.O. Box 12014, Al-Daura, Bayaa, Baghdad, Iraq. 90. NATIONAL HOUSE FOR PUBLISHING, DISTRIBUTING AND ADVERTISING. Address: Al Jamhuria Street, Baghdad, Iraq. 91. NATIONAL INSURANCE COMPANY [IRAQ]. Addresses: (a) Khullani Street, P.O. Box 248, Baghdad, Iraq; (b) Aman Building, Khullani Square, Baghdad, Iraq. 92. NATIONAL STATE COMPANY FOR TEXTILE. Address: P.O. Box 5664, Kadhumia, Baghdad, Iraq. 93. NATIONAL TOBACCO STATE COMPANY (alias NATIONAL TOBACCO STATE ENTERPRISE). Address: P.O. Box 6, Arbil, Iraq. 94. NENAWA GENERAL STATE ENTERPRISE. Address: P.O. Box 13, Mosul, Iraq. 95. NEW CONSTRUCTION MATERIALS INDUSTRIES COMPANY. Address: P.O. Box 5603 Baghdad, Tahreer Square, Baghdad, Iraq. 96. NORTH REFINERIES COMPANY. Address: Baiji, Iraq. 97. NORTHERN CEMENT PUBLIC ENTERPRISE. Address: P.O. Box 1, Sulaimaniya, Iraq. 98. NORTHERN CEMENT STATE ENTERPRISE. Address: P.O. Box 1, Sulaimaniyah, Iraq. 99. RAFIDAIN COMPANY FOR BUILDING DAMS (alias STATE ORGANIZATION FOR DAMS). Addresses: (a) Saddoun St., Baghdad, Iraq; (b) P.O. Box 5982, Al-Masbah, Baghdad, Iraq. 100. RAFIDAIN STATE ORGANISATION FOR IRRIGATION PROJECTS. Address: (a) P.O. Box 14186, Baghdad-Bab-Al-Mu'adham, near Engineering College, Baghdad, Iraq. 101. RAYON STATE ESTABLISHMENT (alias RAYON STATE COMPANY). Address: P.O. Box 11230, Hindiya, Babylon, Iraq. 102. READY MADE CLOTHES CO. SA. Address: P.O. Box 5769, Baghdad, Masbah - Arasat Al-Hindiya, Baghdad, Iraq. 103. SARCHINAR STATE CEMENT ENTERPRISE. Address: P.O. Box 1, Sarchina, Sulaimaniya, Iraq. 104. SOUTH REFINERIES COMPANY. Address: Basra, Iraq. 105. SOUTHERN CEMENT ENTERPRISE (alias SOUTHERN CEMENT STATE ENTERPRISE). Address: P.O. Box 5, Samawah, Iraq. 106. SPECIALISED INSTITUTE FOR ENGINEERING INDUSTRIES. Address: P.O. Box 5798, South Gate, Al-Jumhuriyah St., Building No. 192, Baghdad, Iraq. 107. STATE AGRICULTURAL ESTABLISHMENT IN ISHAQI. Address: Dujail - Salah Eldin, Iraq. 108. STATE AGRICULTURAL ESTABLISHMENT IN MUSSAYIB. Address: Mussayib Establishment, Babylon, Iraq. 109. STATE BATTERY MANUFACTURING ESTABLISHMENT (alias STATE BATTERY MANUFACTURING ENTERPRISE). Address: P.O. Box 190, Al-Waziriyah, Safi El-Din, Al-Hilli St., Baghdad, Iraq. 110. STATE COMPANY FOR DRUGS AND MEDICAL APPLIANCES (alias (a) GENERAL ESTABLISHMENT FOR DRUGS & MEDICAL APPLICANCES, (b) KIMADIA), Address: Mansour City, P.O. Box 6138, Baghdad, Iraq. 111. STATE COMPANY FOR ELECTRICAL INDUSTRIES (alias (a) STATE ENTERPRISE FOR ELECTRICAL INDUSTRIES, (b) STATE ENTERPRISE FOR ELECTRICAL INDUSTRIES/ELECTRICAL LAMPS, (c) STATE ENTERPRISE FOR GENERATION AND TRANSMISSION OF ELECTRICITY). Addresses: (a) P.O. Box 1118, Waziria, Baghdad, Iraq; (b) P.O. Box 9145, Al-Kadhmiyah, Al-Taji, Baghdad, Iraq; (c) 4/356 Al Masbah Building, P.O. Box 1098, Baghdad, Iraq. 112. STATE COMPANY FOR FAIRS AND COMMERCIAL SERVICES. Address: Baghdad Al Nidal Street, P.O. Box 5642-5760, Baghdad, Iraq. 113. STATE COMPANY FOR MACHINERY (alias GENERAL ESTABLISHMENT FOR MACHINERY AND IMPLEMENT REPAIR). Addresses: (a) Sara Camp, P.O. Box 2218, Baghdad, Iraq; (b) P.O. Box 12050, Al-Doura, Baghdad, Iraq. 114. STATE COMPANY FOR OIL PROJECTS (alias STATE ORGANISATION FOR OIL PROJECTS). Addresses: (a) Ministry of Oil Complex, Port Said St., P.O. Box 198, Baghdad, Iraq; (b) P.O. Box 198, Sadoon St., Baghdad, Iraq. 115. STATE COMPANY FOR PLASTIC BAGS INDUSTRIES IN TIKRIT. Address: P.O. Box 12, Muhafadha Salah Aldin, Tikrit, Iraq. 116. STATE CONTRACTING BUILDINGS COMPANY (alias STATE COMPANY FOR BUILDING CONTRACTS). Address: P.O. Box 19036, Al Nahda Area, Baghdad, Iraq. 117. STATE CONTRACTING INDUSTRIAL PROJECTS COMPANY. Address: P.O. Box 5784, Baghdad, Iraq. 118. STATE CONTRACTING PILING AND FOUNDATIONS COMPANY (alias STATE CONTRACTING COMPANY FOR PILING AND FOUNDATIONS). Address: P.O. Box 22072, Al-Nahtha, near Sharki Baghdad Station, Baghdad, Iraq. 119. STATE CONTRACTING WATER AND SEWAGE PROJECTS COMPANY (alias (a) STATE ORGANISATION FOR WATER AND SEWAGE, (b) GENERAL ESTABLISHMENT FOR WATER AND SEWAGE PROJECTS, (c) GENERAL ESTABLISHMENT FOR IMPLEMENTING WATER AND SEWERAGE PROJECTS, (d) GENERAL ESTABLISHMENT FOR OPERATION WATER AND SEWERAGE PROJECTS). Addresses: (a) Street No. 52, Alwiya, P.O. Box 5738, Baghdad, Iraq; (b) P.O. Box 1011, Basil Square, Baghdad, Iraq; (c) P.O. Box 1011, Al Wathba Square, Baghdad, Iraq. 120. STATE ENGINEERING COMPANY FOR INDUSTRIAL DESIGN AND CONSTRUCTION. Address: Nidhal St., P.O. Box 5614, Baghdad, Iraq. 121. STATE ENTERPRISE FOR ALUMINUM SEMI PRODUCTS. Address: P.O. Box 38, Nasiriyah, Iraq. 122. STATE ENTERPRISE FOR ASBESTOS AND PLASTIC (alias ASBESTOS AND PLASTIC INDUSTRIES STATE ENTERPRISE). Address: Zaafarania, Muasker Al-Rasheed, P.O. Box 2418, Baghdad, Iraq. 123. STATE ENTERPRISE FOR AUTOMOTIVE INDUSTRY (alias STATE ENTERPRISE FOR AUTOMOTIVE INDUSTRIES). Address: P.O. Box 138, Iskandariya-Babylon, Iraq. 124. STATE ENTERPRISE FOR BRICKS INDUSTRIES. Addresses: (a) Khalid Bin Walid Street, Baghdad, Iraq; (b) P.O. Box 3007, St. 52, The Unity Square, Baghdad, Iraq. 125. STATE ENTERPRISE FOR CABLES AND WIRES (alias STATE CABLES AND WIRES ENTERPRISE). Address: P.O. Box 44, Nassiriyah, Iraq. 126. STATE ENTERPRISE FOR CONCRETE INDUSTRIES. Address: Abu Ghraib, P.O. Box 6188, Baghdad, Iraq. 127. STATE ENTERPRISE FOR DAIRY PRODUCTS. Address: P.O. Box 11183, Baghdad, Iraq. 128. STATE ENTERPRISE FOR DRINKS AND MINERAL WATER (alias STATE ENTERPRISE FOR SOFT & ALCOHOLIC DRINKS). Addresses: (a) P.O. Box 5689, Sara Khatoon Camp, Baghdad, Iraq; (b) P.O. Box 2108, Al-Za'afaraniya, Baghdad, Iraq. 129. STATE ENTERPRISE FOR DRUG INDUSTRIES (alias STATE COMPANY FOR DRUG PRODUCTS). Address: P.O. Box 271, Samara, Iraq. 130. STATE ENTERPRISE FOR FERTILISER INDUSTRIES. Address: P.O. Box 74, Basrah, Iraq. 131. STATE ENTERPRISE FOR GLASS AND CERAMIC INDUSTRIES. Address: Ramadi, Al Anbar, Iraq. 132. STATE ENTERPRISE FOR GYPSUM INDUSTRIES. Addresses: (a) Nidhal Street, P.O. Box 3176, Baghdad, Iraq; (b) P.O. Box 3176, Sa'doon St., Baghdad, Iraq. 133. STATE ENTERPRISE FOR HANDWOVEN CARPETS (alias HANDWOVEN CARPETS STATE COMPANY). Address: Al Nasir Square, Arbil, Iraq. 134. STATE ENTERPRISE FOR IRON AND STEEL INDUSTRIES. Addresses: (a) Khor Al Zubair, P.O. Box 309, Basrah, Iraq; (b) P.O. Box 438, Khur Al-Zubair, Basrah, Iraq. 135. STATE ENTERPRISE FOR IRRIGATION PROJECTS. Address: Karantina, near Sarafiya Bridge, Baghdad, Iraq. 136. STATE ENTERPRISE FOR LEATHER INDUSTRIES (alias STATE LEATHER INDUSTRIES COMPANY). Address: Karrada Al Sharkiya, Hurriya Square, P.O. Box 3079, Baghdad, Iraq. 137. STATE ENTERPRISE FOR LIGHTWEIGHT CONCRETE AND SAND LIME BRICKS INDUSTRIES. Address: P.O. Box 416, Bashrah, Kerbala, Iraq. 138. STATE ENTERPRISE FOR MARKETING EQUIPMENT AND MAINTENANCE. Address: Daura, P.O. Box 12014, Baghdad, Iraq. 139. STATE ENTERPRISE FOR MECHANICAL INDUSTRIES. Addresses: (a) P.O. Box 5763, Iskandariya, Iraq; (b) P.O. Box 367, Iskandariyah-Babylon Governate, Iraq. 140. STATE ENTERPRISE FOR PETROCHEMICAL INDUSTRIES. Address: Khor Al Zubair, P.O. Box 933, Basrah, Iraq. 141. STATE ENTERPRISE FOR PHOSPHATES. Addresses: (a) P.O. Box 5954, East Gate, Sadoon St., Baghdad, Iraq; (b) P.O. Box 5954, South Gate, Al-Kaim, Anbar, Baghdad, Iraq. 142. STATE ENTERPRISE FOR PULP AND PAPER INDUSTRIES. Address: P.O. Box 248, Hartha District, Basrah, Iraq. 143. STATE ENTERPRISE FOR RAW BUILDING MATERIALS. Address: P.O. Box 5890, Alwiya, near Unknown Soldier, Saadoun Street, Baghdad, Iraq. 144. STATE ENTERPRISE FOR RUBBER INDUSTRIES. Address: P.O. Box 71, Diwaniya, Iraq. 145. STATE ENTERPRISE FOR SALTS. Address: P.O. Box 2330 Aiwiya, Unknown Soldier, Baghdad, Iraq. 146. STATE ENTERPRISE FOR SHOPPING CENTRES. Addresses: (a) P.O. Box 3095, Al Wahda District, Khalid Bin Al Waleed St., Baghdad, Iraq; (b) P.O. Box 3095, Andalus Square, Baghdad, Iraq. 147. STATE ENTERPRISE FOR TEXTILE AND SPINNING PRODUCTS IMPORTING AND DISTRIBUTION (alias STATE ORGANISATION FOR TEXTILE INDUSTRIES). Addresses: (a) Al Zawria Building, Al Hindiya, P.O. Box 5856, Baghdad, Iraq; (b) P.O. Box 5817, Al-Nidhal St., Baghdad, Iraq. 148. STATE ENTERPRISE FOR VEGETABLE OILS. Address: P.O. Box 2379, Muaskar Al Rashid Road, Baghdad, Iraq. 149. STATE ENTERPRISE FOR WOOD INDUSTRIES. Addresses: (a) Abu Sukhair, P.O. Box 20, Najaf, Iraq; (b) Manadhira, Al-Najaf, Iraq. 150. STATE ESTABLISHMENT OF AGRICULTURE IN DUJAILA / DUJAILA AGROINDUSTRIAL COMPLEX. Address: P.O. Box Aioroba, K 29 Oroba, Kut, Iraq. 151. STATE ESTABLISHMENT FOR AGRICULTURAL MARKETING. Address: Eastern Karrda, Baghdad, Iraq. 152. STATE ESTABLISHMENT FOR HOUSING IMPLEMENTATION OF SOUTHERN AREA. Address: P.O. Box 16, Misan, Iraq. 153. STATE ESTABLISHMENT FOR IRAQI STORES. Address: P.O. Box 26, Rashid Street, Baghdad, Iraq. 154. STATE ESTABLISHMENT FOR OIL REFINING AND GAS PROCESSING. Address: P.O. Box 3069, Sa'doon St., Baghdad, Iraq. 155. STATE ESTABLISHMENT FOR OIL TRAINING. Address: P.O. Box, 6073, Al-Mansoor, Baghdad, Iraq. 156. STATE ESTABLISHMENT FOR PREFABRICATED BUILDINGS. Address: P.O. Box 9129, Taji/Kadimiya, Baghdad, Iraq. 157. STATE ESTABLISHMENT FOR SLAUGHTERING HOUSES. Address: Dora, Baghdad, Iraq. 158. STATE ESTABLISHMENT FOR THE MANAGEMENT OF TOURIST UTILITIES. Address: P.O. Box 1113, Khalid Ibn Al-Waleed St., Baghdad, Iraq. 159. STATE ESTABLISHMENT OF HADITHA DAM. Address: Haklanya, Haditha, Iraq. 160. STATE ESTABLISHMENT OF HEMREEN DAM. Address: 6 Mukdadiya, Mukdadiya, Iraq. 161. STATE ESTABLISHMENT OF HOUSING IMPLEMENTATION. Address: P.O. Box 7021, Karadt Mariam, Baghdad, Iraq. 162. STATE ESTABLISHMENT OF HOUSING IMPLEMENTATION IN RURAL AREAS. Address: P.O. Box 7041, Uqba Bin Nafia Square, Baghdad, Iraq. 163. STATE ESTABLISHMENT OF HOUSING IMPLEMENTATION OF NORTHERN AREA. Address: P.O. Box 265, Majzarah, Kirkuk, Iraq. 164. STATE ESTABLISHMENT OF MOSUL DAM. Address: Ninewa Governorate, Mosul, Iraq. 165. STATE ESTABLISHMENT OF SMALL DAMS AND REGULATORS. Address: Sinak, Baghdad, Iraq. 166. STATE OIL MARKETING ORGANISATION. Address: P.O. Box 5118, Khanat Al-Jaysh, Baghdad, Iraq. 167. STATE ORGANISATION FOR AGRICULTURAL MARKETING. Address: Karkh, Nisoor Square, Baghdad, Iraq. 168. STATE ORGANISATION FOR AGRICULTURAL MECHANISATION AND AGRICULTURAL SUPPLIES (alias (a) STATE ORGANISATION FOR AGRICULTURAL MECHANISATION, (b) STATE ESTABLISHMENT FOR AGRICULTURAL MECHANISATION, (c) CENTRE FOR AGRICULTURAL MECHANISATION, (d) STATE ESTABLISHMENT FOR AGRICULTURAL SUPPLIES). Addresses: (a) P.O. Box 26028, Waziriya, opp Al Bakr University, Baghdad, Iraq; (b) P.O. Box 96101, Abu Nuvas St., Baghdad, Iraq; (c) P.O. Box 26061, Al Wazeria, Baghdad, Iraq; Swaira-Hafria, Wasst Muhafadha, Iraq; (d) P.O. Box 1045, Waziriyah, Baghdad, Iraq. 169. STATE ORGANISATION FOR ANIMAL PRODUCTION. Address: Zafaraniya Area, near Post Office, Baghdad, Iraq; P.O. Box 3073, Karadde Charkieya/Erkhaita, Baghdad, Iraq. 170. STATE ORGANISATION FOR BUILDINGS (alias (a) STATE ORGANISATION OF BUILDING, (b) DESIGN AND STUDIES SECTION, (c) GENERAL ESTABLISHMENT OF BUILDINGS FOR CENTRAL REGION, (d) GENERAL ESTABLISHMENT OF BUILDINGS FOR NORTHERN REGION, (e) GENERAL ESTABLISHMENT OF BUILDINGS FOR SOUTHERN REGION). Addresses: (a) Museum Square, Karkh, Baghdad, Iraq; (b) Mosul, left side, near Al Hurya Bridge, P.O. Box 368, Baghdad, Iraq; (c) Karkh, Karadat Mariam, Baghdad, Iraq; (d) Maysan, Iraq. 171. STATE ORGANISATION FOR CHEMICAL INDUSTRIES. Address: Jumhiriya St., Khullani Square, P.O. Box 5424, Baghdad, Iraq. 172. STATE ORGANISATION FOR CONSTRUCTION INDUSTRIES. Address: P.O. Box 2101, Masbeh Square, Baghdad, Iraq. 173. STATE ORGANISATION FOR ELECTRICITY (alias (a) STATE ORGANISATION OF ELECTRICITY, SOUTHERN ELECTRICAL REGION; (b) STATE ORGANISATION OF ELECTRICITY / DEPARTMENT OF COMPUTING AND STATISTICS). Addresses: (a) Off Jumhuriya St/Building 166, Nafoora Square, P.O. Box 5796, Baghdad, Iraq; (b) P.O. Box 230, Basrah, Iraq; (c) P.O. Box 14171 Jumhuriya St., Maidan Building No. 9, Baghdad, Iraq. 174. STATE ORGANISATION FOR ENGINEERING INDUSTRIES. Addresses: (a) Ministry of Industry Building, Al Nidal St., P.O. Box 5614, Baghdad, Iraq; (b) P.O. Box 3093, Tayaran Square, Baghdad, Iraq. 175. STATE ORGANISATION FOR FISHERIES (alias (a) STATE FISHERIES ORGANISATION, (b) STATE ENTERPRISE FOR SEA FISHERIES, (c) STATE ENTERPRISE FOR INLAND FISHERIES). Addresses: (a) P.O. Box 3296, near Aqaba Bin Nafa Square, Baghdad, Iraq; (b) P.O. Box 260, Basrah, Iraq. 176. STATE ORGANISATION FOR FOOD INDUSTRIES. Address: P.O. Box 2301, Alwiya, Camp Sarah Khatoon, Baghdad, Iraq. 177. STATE ORGANISATION FOR INDUSTRIAL DEVELOPMENT. Address: Khullani Square, Khulafa St., Baghdad, Iraq. 178. STATE ORGANISATION FOR IRRIGATION PROJECTS (alias GENERAL ESTABLISHMENT FOR IRRIGATION PROJECTS). Addresses: (a) Northgate, Karanteena, P.O. Box 148, Baghdad, Iraq; (b) Al-Muadham, near Engineering College, P.O. Box 14186, Baghdad, Iraq. 179. STATE ORGANISATION FOR LAND RECLAMATION (alias (a) GENERAL ESTABLISHMENT FOR PLANTATION AND DEVELOPMENT OF THE RECLAIMED LANDS, (b) GENERAL ESTABLISHMENT FOR EXECUTION OF LAND RECLAMATION CONTRACTS, (c) GENERAL ESTABLISHMENT FOR LAND RECLAMATION OF CENTRAL AND NORTHERN AREAS, (d) GENERAL ESTABLISHMENT FOR LAND RECLAMATION OF SOUTHERN AREAS). Addresses: (a) Amiriya, Abu Gharib, P.O. Box 6161, Baghdad, Iraq; (b) P.O. Box 6061, Aamrlya 7, Nisan, Iraq; (c) P.O. Box 609, Al-Sadoon St., Baghdad, Iraq; (d) P.O. Box 27, Wasit Province, Kut, Iraq. 180. STATE ORGANISATION FOR MINERALS. Address: P.O. Box 2330, Sa'doon Street, Baghdad, Iraq. 181. STATE ORGANISATION FOR OIL PRODUCTS AND GAS DISTRIBUTION (alias STATE ORGANISATION FOR DISTRIBUTION OF OIL PRODUCTS AND GAS). Address: Khayam Cinema St., Southgate, P.O. Box 302, Baghdad, Iraq. 182. STATE ORGANISATION FOR ROADS AND BRIDGES (alias (a) STATE ESTABLISHMENT OF BRIDGES CONSTRUCTION, (b) STATE ESTABLISHMENT FOR MIDDLE AREA (ROADS), (c) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (SOUTHERN AREA), (d) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (NORTHERN AREA), (e) STATE ESTABLISHMENT OF CONSTRUCTION OF ROADS (MIDDLE AREA AROUND ELPHURATE), (f) STATE ESTABLISHMENT OF EXPRESSWAY ROADS). Addresses: (a) Karradat Mariam, Karkh, P.O. Box 917, Baghdad, Iraq; (b) Nassiryah, Iraq; (c) Kirkuk, Iraq; (d) Hilla, Iraq; (e) Yousufia, Iraq. 183. STATE ORGANISATION FOR TECHNICAL INDUSTRIES. Address: Khullani St., Baghdad, Iraq. 184. STATE ORGANISATION FOR TOURISM. Addresses: (a) P.O. Box 2387, Alwiyah, Saadoon St., Karrada Al Basra, Baghdad, Iraq; (b) Al-Masbah, near Al Fatih Square, Baghdad, Iraq. 185. STATE ORGANISATION OF HOUSING. Address: P.O. Box 5824, Jumhuriya Street, Baghdad, Iraq. 186. STATE SEWING COMPANY. Address: P.O. Box 14007, Waziriya, Baghdad, Iraq. 187. STATE STEEL PIPES COMPANY. Address: P.O. Box 352, Um Qasr, Basrah, Iraq. 188. STATE TRADE ORGANISATION FOR CAPITAL GOODS, D. Addresses: (a) Al Ljtimai Building, Jumhuriya St. (Al Khullani Square), P.O. Box 5948, Baghdad, Iraq; (b) 235/306 Husam Aldin St., near Al-Fateh Square, Baghdad, Iraq. 189. STATE TRADE ORGANISATION FOR CONSUMER GOODS. Addresses: (a) Al Masbah Area, Aqaba Ibn Nafaa Square, Baghdad, Iraq; (b) P.O. Box 322, Al-Masbah, Baghdad, Iraq. 190. STATE TRADING COMPANY FOR CONSTRUCTION MATERIALS. Addresses: (a) P.O. Box 602-5720, Baghdad, Iraq; (b) Al-Karradah Al Sharkiya, P.O. Box 5720, Baghdad, Iraq. 191. STATE TRADING ENTERPRISE FOR EQUIPMENT AND HAND TOOLS. Addresses: (a) Khalid Al Bin Al Waleed St., P.O. Box 414, Baghdad, Iraq; (b) Camp Sarah, New Baghdad St., Baghdad, Iraq. 192. STATE TRADING ENTERPRISE FOR MACHINERY. Address: P.O. Box 2218, Camp Sarah, Baghdad, Iraq. 193. STATE TRADING ENTERPRISE FOR PRECISION INSTRUMENTS (alias STATE ESTABLISHMENT FOR PRECISION INSTRUMENTS). Address: Saadoun St., P.O. Box 3164, Baghdad, Iraq. 194. STEEL AND TIMBER STATE ENTERPRISE (alias STATE TRADING ENTERPRISE FOR STEEL AND TIMBER). Address: Arasat Al Hindya St., Salman Daoud Al Haydar Building, P.O. Box 602, Baghdad, Iraq. 195. SULAIMANIYAH SUGAR STATE COMPANY (alias SULAIMANIYA SUGAR STATE ENTERPRISE). Address: P.O. Box 5, Sulaimaniyah, Iraq. 196. TAJI INDUSTRIAL COMPLEX. Address: P.O. Box 526, Baghdad/Alwyiyah Kadhmiyah/Taji, Baghdad, Iraq. 197. VOCATIONAL TRAINING CENTRE FOR ENGINEERING AND METALLIC INDUSTRIES (alias VOCATIONAL TRAINING CENTRE FOR ENGINEERING). Address: Iskandariya-Babil, Iraq. 198. WOOLLEN INDUSTRIES FACTORY OF ARBIL (alias WOOLLEN TEXTILE STATE COMPANY IN ARBIL). Address: P.O. Box 101, Arbil, Iraq. 199. WOOLLEN TEXTILE STATE EST IN NASSIRIYAH (alias WOOLLEN TEXTILE STATE COMPANY IN NASIRYA). Address: P.O. Box 108, Nassiriyah, Iraq. 2. The following natural persons shall be added: 1. Hikmat Jarjes Bahnam (alias Hikmat Gargees). Address: Baghdad, Iraq. Passport No 035667 (Iraqi). 2. Tarik Nasser S. Al Obaidi (alias (a) Tarik al'Ubaydi, (b) Tariq al'Ubaydi). Address: Baghdad, Iraq. Passport No 212331 (Iraqi). 3. Khalaf M. M. Al-Dulaymi (alias Khalaf Al Dulaimi). Date of birth: 25 January 1932. Passport No H0044232 (Iraqi). 4. Adnan S. Hasan Ahmed (alias (a) Hasan Ahmed S. Adnan, (b) Ahmed Sultan). Address: Amman, Jordan. 5. Munir Al Qubaysi (alias (a) Munir Al-Kubaysi, (b) Muneer Al-Kubaisi, (c) Munir Mamduh Awad, (d) Munir A. Awad. Address: Syria. Nationality: Iraqi.